Hill, J., dissenting: The basis for depreciation of the building in question in the hands of the legatees is the fair market value of the legatees’ interest therein subject to the Carpenter leasehold at the time of decedent’s death. Bueltermann v. United States, 155 Fed. (2d) 597. The basis for depreciation of the building in the hands of such legatees as determined in the majority opinion is the fair market value thereof at decedent’s death, unaffected by the existence of the leasehold estate. Since, in my opinion, the basis for depreciation as determined by the majority is not the basis upon which petitioner is entitled to compute depreciation in respect of the building, I am unable to agree with the holding of the majority.